John I. Turtle, Justice, dissenting. I dissent from the majority opinion because I believe a mistrial should have been granted. I have no problem with the majority’s holding regarding the rights waiver form. I would like to say that the rights form used by the Pulaski County Sheriff’s Department in this case is the best form which I have observed during my tenure on this court. However, in my opinion, the incident involving the officer’s testimony is so clearly manipulative on the part of the officer that I think the misconduct requires the case to be tried again. In order to focus on the problem in this case I will set forth the pertinent question and answer as reported from the trial: Q. So, when you talked to Odell, you really wanted to know about that because it was important to you, wasn’t it? A. I wanted Odell to tell me about it. The doctor had already told me that he felt that she was choked because of the bruises on her neck or soreness on her neck. This answer is completely unresponsive to the question and, in my opinion, was the result of deliberation on the part of the officer making the uninvited and unresponsive statement. The doctor’s statement had already been entered into the record through stipulation between the parties. At no point in the stipulation did the doctor state that he found bruises on her neck or that he felt she had been choked. Not only was the officer’s answer not responsive but it was an apparent attempt to impeach the stipulation which had settled the matter so far as the doctor’s testimony was concerned. To allow such questionable and prejudicial information to come before the jury is to deny the appellant his rights to a fair trial. It also does a disservice to the law enforcement profession to think that one of their members is not bound by the rules which govern the rest of us. The only remedy, upon proper motion, is to retry the case. Haight v. State, 259 Ark. 478, 533 S.W.2d 510 (1976). Hays, J., joins in this dissent.